302 N.Y. 591 (1951)
In the Matter of Margaret M. Partridge, an Incompetent Person, Respondent. Arthur C. Parker, as Special Guardian, Appellant; Bank of New York and Fifth Avenue Bank, as Committee of the Property of Margaret M. Partridge, Respondent.
Court of Appeals of the State of New York.
Argued December 1, 1950.
Decided January 11, 1951
Arthur C. Parker, special guardian, appellant.
Emil Morosini, Jr., and William L. Seibert for Margaret M. Partridge, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, without costs; no opinion.